Title: Memoir on Salt by the Farmers-General, [ca. 29 September 1789]
From: Farmers-General
To: 



[ca. 29 Sep. 1789]

Mémoire
Les Américains, dont les vaisseaux viennent au Havre, desireroient y trouver des Sels qui pussent leur servir de Lest, et que la Ferme générale put leur en fournir à cet effet, mais la Ferme générale n’a de Sels en magasin au havre que ceux qui lui sont nécessaires pour l’aprovisionnement de cette Ville et ses environs. Elle a des magasins à Honfleur qui est à proximité du havre, et à Dieppedalle qui est dans le voisinage de Rouen, sur la Riviere de Seine. Les sels que contiennent ces magasins sont destinés pour  l’aprovisionnement des greniers intérieurs où ils peuvent être voiturés par la Seine et les Rivieres y affluentes.
Il seroit possible de tirer de ces magasins les sels demandés par les Américains qui viennent au port du Havre, mais comme cette fourniture ne pourroit se faire qu’après avoir assuré celle des greniers de la Ferme, il conviendroit qu’elle eut à L’avance une idée des quantités qui pourroient lui être demandées annuellement, afin d’accroitre dans la même proportion ses aprovisionnements ordinaires, et qu’elle put compter sur un prix qui la dédommageat de celui d’achat, des frais de transport, de magasinage, des avaries, et enfin de tout ce qui constitue le prix de la marchandise dans toute espèce de commerce.
Les calculs de la Ferme, en matiere de sel, se font par muid; Le muid est composé de 48. minots qui pesent environ un Quintal chacun, ainsi le muid de sel répond à peu pres à 2. Tonneaux et demi de mer, a raison de 2. milliers par Tonneau.
Le Prix du sel est sujet à des variations comme celui de toutes les marchandises, et la Ferme en conséquence ne pourroit s’assujettir à un prix constant, mais pour le moment elle estime que son prix pourroit être de 60.₶ par muid; Elle évalue en même temps de 1500. à 2000. le nombre de muids qu’elle pourroit fournir annuellement aux Américains tant à Honfleur qu’a Dieppedalle, ce qui reviendroit de 50. à 60. muids pour chacun des 30. Batiments américains qu’on supose venir chaque année au Havre.
Il reste à éxaminer si, d’après ces Bazes, les Américains croiroient devoir former quelques spéculations, et dans ce cas il seroit à propos que la Ferme en fut prévenue, comme on l’a dit, pour prendre en conséquence ses précautions.
On observe que par les Loix qui sont propres à la ferme, elle ne peut prendre ses sels que dans les cantons du Royaume où ils sont de la meilleure qualité. Il en résulte que, relativement au prix d’achat, ses aprovisionnements sont plus chers que ceux qui se font dans les cantons où elle n’a pas le droit de se fournir, mais cette différence, qui n’est pas fort considérable en elle-même, est compensée par la qualité supérieure de la matiere, et il est à présumer que les Américains trouveroient de l’avantage à transporter chès eux des sels qui seroient les mêmes que ceux qui se consomment en France dans le pays de Gabelles.
